      Case 3:20-cv-01446-RDM Document 21-1 Filed 10/26/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHELSEY GOSSE, on her own behalf
                               )
and on behalf of other persons similarly
                               )
situated,                        Case No. 3:20-cv-01446-RDM
                               )
          Plaintiff,           ) Hon. Robert D. Mariani
                               )
    v.                           Electronically Filed
                               )
TRANSWORLD SYSTEMS, INC.; U.S. )
BANK, NA.; RATCHFORD LAW       )
GROUP, P.C.; NATIONAL          )
COLLEGIATE STUDENT LOAN        )
TRUST 2007-3,                  )
          Defendants.          )


                            [PROPOSED] ORDER

      AND NOW, upon consideration of Defendant U.S. Bank National

Association’s Motion to Dismiss Plaintiff’s Complaint pursuant to Federal Rule of

Civil Procedure 12(b)(6), Plaintiff Chelsey Gosse’s response thereto, and U.S.

Bank’s reply, it is hereby ORDERED that said Motion is GRANTED.              The

Complaint as to U.S. Bank is hereby dismissed with prejudice.

                                           BY THE COURT:




                                           Robert D. Mariani
                                           United States District Judge
